Woods, J.
The appellant was adjudged to j)ay a fine of five dollars for selling, without license, intoxicating liquor in a quantity less than a quart. The disputed point in the case is whether there is sufficient evidence to show that the transaction, on which the prosecution was predicated, was a the contending that it was a
Our judgment is that the finding is supported by sufficient evidence: sufficient, at least, under the rules applicable to the consideration of questions of fact by this court.
Judgment affirmed, with costs..